          Case 3:17-cv-00609-B Document 43-1 Filed 12/10/18                    Page 1 of 2 PageID 317

Smith, Curtis C. (TAX)

From:                              Jason Freeman <Jason@freemanlaw-pllc.com>
Sent:                              Tuesday, December 04, 2018 5:47 PM
To:                                Smith, Curtis C. (TAX)
Cc:                                Lindsey Boudreaux
Subject:                           Mii's
Attachments:                       NOTICE OF DEPO - COLEMAN.pdf; NOTICE OF DEPO - GILMORE.pdf; NOTICE OF DEPO
                                   - MCGEE.pdf; NOTICE OF DEPO - DANIEL.pdf; NOTICE OF DEPO - SAY.pdf


Curtis,

Good evening. Please find attached deposition notices for the following depositions:

Darlene Coleman – December 10th at Freeman Law
Shane Gilmore – December 11th at Freeman Law
Terry McGee – December 11th at Freeman Law
Jeffrey Daniel – December 19th ‐ Baton Rouge Location ‐ 2600 CitiPlace Court
                                 Suite 375, Baton Rouge, LA. 70808
                            st
Jonathan Say – December 31 – Freeman Law

I’m flexible on the times for Mr. Gilmore and Ms. McGee, as they will be on the same day. I suspect both depositions
will be less lengthy than any of the others we have taken.

Also, please be advised that Kevin Krause with the Dallas Morning News intends to be present during the deposition of
Darlene Coleman. I wanted to give you notice on that.

Thanks,

Jason




Jason B. Freeman, JD, CPA
Managing Member

2595 Dallas Parkway, Suite 420
Frisco, Texas 75034

Direct:         214.984.3410                                                                 Government
Toll Free:     855.676.1040
Fax:            214.984.3409
                                                                                               Exhibit
                                                                                             _____________
                                                                                                   1

http://www.FreemanLaw-Pllc.com/

The message and information contained in or attached to this communication is privileged, confidential and
intended only for the person or persons named above. If you are not the intended recipient of this transmission,
you are hereby notified that any dissemination, distribution or copying of this communication to anyone other than
the intended recipient or recipients is strictly prohibited. If you receive this communication in error, do not read

                                                           1
           Case 3:17-cv-00609-B Document 43-1 Filed 12/10/18 Page 2 of 2 PageID 318
it. Please immediately reply to the sender that you have received this communication in error and then please delete
this communication from your computer. Thank you.




                                                         2
